Citation Nr: 0420972	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  99-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's application to 
reopen a claim of service connection for a neuropsychiatric 
disorder.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was initially before the Board in January 
2001, the Board granted the veteran's application to reopen 
this claim and remanded it for further development.  When 
this case was again before the Board in September 2002, the 
Board determined that the veteran's neuropsychiatric disorder 
claim required additional development, including obtaining 
pertinent outstanding treatment records and affording him a 
VA examination.  The development was conducted pursuant to 
the authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
In light of the Federal Circuit's decision, in October 2003, 
the Board remanded the matter to the RO for its initial 
review of that evidence.  

In addition, in an April 2001 statement, the veteran asserted 
an informal claim of service connection for hepatitis C.  To 
date, VA has not taken any action on this claim and it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the introduction, pursuant to the Board's 
September 2002 instructions, the Board's development unit 
associated pertinent outstanding medical records with the 
claims folder.  In the January 2001 remand, however, the 
Board also directed the RO to afford the veteran a VA 
psychiatric examination.  The veteran, however, remains 
incarcerate at Western Correctional Institution, and Reports 
of Contact reflect that the warden at that facility indicated 
that that institution would not escort the veteran to a VA 
medical facility to undergo a VA examination, and that the 
Compensation and Pension Service does not send VA examiners 
to that prison facility.  VA, however, has not explored 
whether the VA psychiatric examination could be conducted by 
a mental health provider employed by Western Correctional 
Institution, or whether such an examination could be 
conducted via telephone or videoconference.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that a veteran who is 
incarcerated is entitled to the same care and consideration 
given to his nonincarcerated colleagues.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, in Bolton, the Court stated, 
"Under the unique circumstances presented by this case, 
where the Secretary has determined that the veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the "caution" of Wood, a 
remand was required to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist."  Id. 
at 191.

In addition, as the veteran's representative points out, the 
medical evidence shows that the veteran was diagnosed as 
having schizophrenia in 1966, i.e., prior to his entry into 
active duty.  This condition was not noted at service entry, 
or indeed, at separation; however, shortly subsequent to his 
discharge from active duty in October 1970, the veteran was 
hospitalized at VA to treat his psychiatric disability from 
August 1971 to January 1972.  

Veterans of Foreign Wars also notes that at both service 
entry and separation, the veteran was found to be 
psychiatrically normal.  As such, his representative argues 
although this claim has been denied in part because the 
disability pre-existed service, pursuant to a precedent 
opinion issued by VA's General Counsel subsequent to the 
January 2001 remand, in order to rebut the presumption of 
sound condition under 38 U.S.C.A. 38 C.F.R. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  

Further, because the diagnosis or diagnoses of the veteran's 
psychiatric condition is not clear, it remains necessary to 
have the veteran undergo a formal psychiatric evaluation 
before VA can decide this claim.  Accordingly, this claim 
must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include records of his care at Western 
Correctional Institution, dated since May 
2003.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  The RO should then take appropriate 
steps in order to schedule the veteran 
for a psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
RO should contact the correctional 
facility where the veteran is 
incarcerated so that every possible means 
of conducting the examination is 
explored.  The RO must document all 
efforts to conduct the examination.

In light of the veteran's incarceration, 
the RO should take note of the Court's 
instructions in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (the Court 
instructed those who adjudicate claims of 
incarcerated veterans to be certain that 
they tailor their assistance to the 
peculiar circumstances of confinement).  
See also Bolton v. Brown, 8 Vet. App. 
185, 190-91 (1995).  All necessary tests 
should be conducted.  The claims folder 
must be made available to the examiner 
for review.  Based on his/her review of 
the case, the examiner is requested to 
offer an opinion as to: 

(a).  Does the veteran have a current 
psychiatric disability.  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a psychiatric 
disability, the examiner is asked to 
state whether any such disorder had 
its onset during his period of active 
service, or was caused by any incident 
that occurred during such active 
service.  The examiner should also 
comment as to whether any psychiatric 
disability was present within one year 
of his separation from service in 
October 1970.

(c).  Did a psychiatric disability 
exist prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If a psychiatric disability pre-
existed the veteran's period of active 
duty, did that any such disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
of any such condition due to or during 
service, resulting in any current 
disability.

(e).  If a psychiatric disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
psychiatric disability did not exist 
prior to the veteran's period of 
active duty, is it as least as likely 
as not that any such disorder had its 
onset during service, or was it caused 
by any incident that occurred during 
service?

A complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and medical principles.

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


